 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:
                                                                    Chapter 11
 BRONX MIRACLE GOSPEL TABERNACLE
 WORD OF FAITH MINISTRIES, INC.                                     Case No. 19-12447 (SMB)
 aka Bronx Miracle Gospel Tabernacle, Inc.

                                    Debtor.
 ---------------------------------------------------------------x

 ORDER PURSUANT TO 11 U.S.C. §§ 105(A), 363 AND 506(C) AND RULE 6004 OF THE
    FEDERAL RULES OF BANKRUPTCY PROCEDURE (A) AUTHORIZING AND
  APPROVING THE SALE OF THE REAL ESTATE TO NASIR SAMDANI, FREE AND
     CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS, (B)
APPROVING THE PURCHASE AGREEMENT, AND (C) GRANTING RELATED RELIEF

          Upon the motion dated May 29, 2020 (the “Motion”) of Deborah J. Piazza, the Chapter

 11 trustee (the “Trustee”) of Bronx Miracle Gospel Tabernacle Word of Faith Ministries, Inc.

 aka Bronx Miracle Gospel Tabernacle, Inc. (the “Debtor”), for, among other things, the entry of

 an order pursuant to sections 105(a), 363 and 506(c) of title 11, United States Code (the

 “Bankruptcy Code”) and Rule 6004 of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”), (a) authorizing and approving the auction sale of the Debtor’s Property

 located at 2910 Barnes Avenue, Bronx, New York to the highest and best bidder at the auction

 free and clear of all liens, claims, encumbrances and interests, and (b) granting related relief

 (collectively, the “Sale Relief”); and the Court having entered an order, dated June 18, 2020

 [ECF Doc. No. 81] (the “Procedures Order”) in which the Court, among other things: (i)

 approved certain auction and sale procedures (the “Auction Procedures”), (ii) approved the form




 {Client/086324/1/02101054.DOC;5 }
of Purchase Agreement,1 (iii) approved the Carve-Out Agreement between the Trustee and

Newell Funding LLC (“Newell”) and (iv) scheduled a hearing on the Sale Relief, including the

Trustee’s request to approve a sale to the bidder(s) submitting the highest or otherwise best offer

for the Property as determined in accordance with the Auction Procedures, for July 23, 2020 at

10:00 a.m. (EDT) (the “Sale Hearing”); and the auction scheduled for July 20, 2020 at 10:00

a.m. (EDT) (the “Auction”) having been held as scheduled; and there having been at the Auction

six (6) bidders other than Newell that were deemed qualified bidders; and it having been

determined that Nasir Samdani (“Samdani”) submitted the highest and best bid for the Property

at the conclusion of the Auction; and the Court having held the Sale Hearing to consider the

approval of the Sale of the Property to Samdani pursuant to the terms and conditions of the

Purchase Agreement; and the Court having considered (i) the Motion, (ii) the Purchase

Agreement; (iii) the arguments of counsel made, and the evidence submitted, proffered or

adduced, at the Sale Hearing, including the Declaration of Nasir Samdani, dated July 20, 2020

[ECF Doc. No. 99], the Declaration of Nico V. Rossi, dated July 20, 2020 [ECF Doc. No. 98],

the Trustee’s Report of Sale [ECF Doc. No. 101], (iv) the affidavit of Pastor Keith Elijah

Thompson in opposition to approval of the sale [ECF Doc. No. 103], and (v) the record in this

case, of which the Court took judicial notice at the Sale Hearing; and the Court having

determined the relief requested in the Motion and the Sale of the Property to Samdani in

accordance with the terms of the Purchase Agreement and the provisions of this order (“Order”)

are in the best interests of the Debtor’s estate, its creditors and other parties in interest; and it

appearing that reasonable and adequate notice of the Motion, the Procedures Order, the Sale and

the Sale Hearing have been provided to all persons required to be served in accordance with the


1
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to it in the Motion.



{Client/086324/1/02101054.DOC;5 }                           2
Bankruptcy Code, the Bankruptcy Rules and the local rules and orders of this Court; and upon

the record herein; and after due deliberation thereon; and good and sufficient cause appearing

therefor, it is hereby

         FOUND AND DETERMINED THAT:2

         A.        The Court has jurisdiction over this matter and over the property of the Debtor,

including the Property to be sold, transferred and conveyed, pursuant to 28 U.S.C. §§ 157(a) and

1334 and the Standing Order of Referral of Cases to Bankruptcy Court Judges of the District

Court for the Southern District of New York.

         B.        The statutory predicates for the relief sought in the Motion and the basis for the

approvals and authorizations herein are Bankruptcy Code sections 105, 363 and 506(c) and

Bankruptcy Rules 2002 and 6004.

         C.        On July 28, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code.

         D.        The Debtor is a religious corporation organized pursuant to Article 10 of the

Religious Corporations Law of the State of New York and a not for profit corporation exempt

from taxation pursuant to section 501(c)(3) of the Internal Revenue Code.

         E.         On January 8, 2020, the Court entered an order directing the United States

Trustee to appoint a Chapter 11 trustee.

         F.         On January 27, 2020, Deborah J. Piazza was appointed as Chapter 11 trustee of

the Debtor (the “Trustee”).




2
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of
fact, as applicable.




{Client/086324/1/02101054.DOC;5 }                        3
         G.        The Sale Relief constitutes a sale of property of the Debtor’s estate outside the

ordinary course of business within the meaning of section 363(b) of the Bankruptcy Code.

         H.        This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (N), and

(O).

         I.        Venue of this case and the Motion in this district is proper under 28 U.S.C. §§

1408 and 1409.

         J.        As evidenced by the affidavits of service previously filed with the Court, and

based on the representations of counsel at the Sale Hearing: (i) due, proper, timely, adequate and

sufficient notice of the Motion, the Procedures Order, the Auction, the Sale Hearing and the Sale

has been provided in accordance with Bankruptcy Code §§ 102, 105, 363 and 506(c) and

Bankruptcy Rules 2002, 6004, 9008 and 9014 and in compliance with the Procedures Order; (ii)

such notice was good and sufficient, and appropriate under the particular circumstances of this

case; and (iii) no other or further notice of the Motion, the Auction, the Sale Hearing or the Sale

is or shall be required.

         K.        As demonstrated by (i) the testimony and other evidence proffered or adduced at

the Sale Hearing including the Declaration of Nico V. Rossi [ECF Doc. No. 98] and the

Declaration of Nasir Samdani [ECF Doc. No. 99], and (ii) the representations of counsel made

on the record at the Sale Hearing, through marketing efforts and a competitive sale process

conducted in accordance with the Procedures Order, the Trustee with her counsel and retained

real estate broker Tamerlain Realty Corp. conducted a thorough and adequate search for

interested potential purchasers, and afforded such interested potential purchasers a full, fair and

reasonable opportunity to qualify as bidders and submit their highest or otherwise best offer to

purchase the Property at the Auction.




{Client/086324/1/02101054.DOC;5 }                  4
         L.        The sale process has been conducted fairly and openly in a manner reasonably

calculated to produce the highest and best offer for the Property under the circumstances and in

compliance with the Procedures Order.

         M.        The Trustee and her professionals have complied in all material respects with the

Procedures Order. [SMB: 7/23/20]

         N.        The Debtor is the sole lawful owner of the Property, as set forth in the Purchase

Agreement, and upon entry of this Order, the Trustee has the legal power and authority to convey

all of the Debtor’s right, title and interest in the Property.

         O.        The Trustee received seven (7) qualified bids for the Property at the Auction, and

it was determined and announced by the Auctioneer at the conclusion of the Auction that

Samdani submitted the highest and best bid in the amount of $2,875,000.00 (the “Successful

Bid”). The Auctioneer also announced at the conclusion of the Auction that Church of Christ

Ghana Inc. (the “Next Highest Bidder”) had submitted the next highest bid in the amount of

$2,850,000.00 (the “Next Highest Bid”).

         P.        Upon entry of this Order, (i) the Trustee has full power and authority to execute

the Purchase Agreement, and the sale of the Property has been duly and validly authorized by

entry of this Order, and this Order provides and satisfies any approvals required under sections

510, 511 and 511-a of the NY Not-For-Profit Corporation Law, (ii) the Trustee has all of the

power and authority necessary to consummate the Sale contemplated by the Purchase

Agreement, and (iii) no consents or approvals, other than those expressly provided for in the

Purchase Agreement, are required for the Trustee to consummate the Sale.

         Q.        The relief requested in the Motion, including, without limitation, approval of the

Sale of the Property to Samdani in accordance with the terms and conditions of the Purchase




{Client/086324/1/02101054.DOC;5 }                   5
Agreement and this Order, is in the best interests of the Debtor’s estate, its creditors and all other

parties in interest in this Chapter 11 case.

         R.        The Trustee has exercised sound business judgment in deciding, and has shown

good and sufficient justification to enter into the Purchase Agreement and to sell the Property to

Samdani pursuant to the terms and conditions of the Purchase Agreement. Entry into the

Purchase Agreement and related documents, if applicable, and consummation of the Sale in

accordance with the terms and conditions thereof, constitute the Trustee’s exercise of sound

business judgment and such acts are in the best interests of the Debtor’s estate, in that, without

exclusion, (i) the Purchase Agreement was entered into in good faith and from arms’-length

bargaining positions as between the Trustee and Samdani, based upon the fact that Samdani was

the highest bidder at the Auction, (ii) the Trustee was free to deal with any other party interested

in acquiring the Property who submitted the highest bid at the Auction; and (iii) the Trustee has

provided for adequate notice and an opportunity to be heard in connection with the Sale in this

Chapter 11 case. [SMB: 7/23/20]

         S.        A fair and reasonable opportunity to object or be heard with respect to the Motion

and the relief requested therein as well as the Sale has been afforded to all interested persons and

entities, including: (i) the Office of the United States Trustee; (ii) the Office of the New York

State Attorney General; (iii) Debtor and Debtor’s counsel; (iv) all creditors of the Debtor; (v) all

taxing authorities having jurisdiction over the Property, including the Internal Revenue Service

and the New York City Department of Finance; (vi) all governmental agencies that are an

interested party with respect to the Sale and transactions proposed thereunder; (vii) all parties

that are known or reasonably believed to have asserted any lien, encumbrance, claim or other

interest in the Property; (viii) all parties that are known or reasonably believed to have expressed




{Client/086324/1/02101054.DOC;5 }                  6
an interest in acquiring the Property; and (ix) all parties that have requested or that are required

to receive notice pursuant to Bankruptcy Rule 2002 (collectively, the “Auction and Sale Notice

Parties”).

         T.        Samdani is a third party that is unrelated to the Debtor, and not an “insider” of the

Debtor, as that term is defined in Bankruptcy Code § 101, and no common identity of

incorporators, directors or officers exists between the Debtor and Samdani.

         U.        The Trustee and Samdani entered into the Purchase Agreement in good faith,

without collusion or fraud, and at arms’ length, based upon the fact that Samdani submitted the

highest bid at the Auction. Neither the Trustee nor Samdani engaged in any conduct that would

cause or permit the Purchase Agreement, the Auction Procedures, or the consummation of the

transactions contemplated thereby to be avoided, or costs or damages to be imposed under

Bankruptcy Code § 363(n).

         V.        Samdani is a good faith purchaser within the meaning of Bankruptcy Code §

363(m), and as such is entitled to the protections of Bankruptcy Code § 363(m).

         W.        The sale process conducted by the Trustee and her retained advisors was open,

fair and reasonable, conducted in good faith and free of collusion, and in compliance with the

Auction Procedures. The outcome of the Auction was not the result of collusive or otherwise

unlawful conduct on the part of Samdani or any other third party.

         X.        The $2,875,000 offer by Samdani for the Property is the highest and best offer

received by the Trustee after a period in which third parties had sufficient opportunity to seek

information and participate in the Auction for the sale of the Property. All Qualified Bidders had

an opportunity to participate at the Auction. The Purchase Price (as defined in the Purchase




{Client/086324/1/02101054.DOC;5 }                    7
Agreement) is fair and reasonable, and constitutes reasonably equivalent value and fair

consideration for the Property under the Bankruptcy Code and other applicable law.

         Y.        Not selling the Property free and clear of all encumbrances and interests would

adversely impact the Debtor’s estate, and a sale of the Property other than one free and clear of

all Interests or Claims (as defined below) would be of substantially less benefit to the Debtor’s

estate. [SMB: 7/23/20]

         Z.        The Trustee may sell the Property free and clear of all Interests or Claims because

the price exceeds the aggregate value of the liens on the property., in each case, one or more

of the standards set forth in Bankruptcy Code §§ 363(f)(1)-(5) has been satisfied. [SMB:

7/23/20]

         AA.       The Sale of the Property by the Trustee to Samdani pursuant to the Purchase

Agreement (i) is or will be legal and a valid and effective transfer of the Property to Samdani and

(ii) vests or will vest Samdani with all right, title and interest of the Trustee in the Property on

the closing of the Sale free and clear of any Interests or Claims pursuant to Bankruptcy Code §§

105, 363(b) and 363(f), including any claims arising under any theory of successor liability, and

including all mortgages recorded against the Property.

         BB.       There were no All objections by any holders of Interests or Claims that have not

been resolved, by the terms of this Order, or otherwise overruled or withdrawn, and all such

parties are deemed to have consented to the Motion and Sale Relief pursuant to Bankruptcy Code

§ 363(f)(2). [SMB: 7/23/20]

         CC.       There is cause to lift the stay contemplated by Bankruptcy Rule 6004(h).

         DD.       All findings of fact and conclusions of law made or announced by the Court at the

Sale Hearing or in the Procedures Order are incorporated herein; and it is therefore




{Client/086324/1/02101054.DOC;5 }                   8
         ORDERED, ADJUDGED AND DECREED THAT:

         1.        The Sale Relief requested in the Motion is GRANTED in the manner and to the

extent set forth below, and the Sale Relief and all other transactions contemplated under the

Purchase Agreement are hereby approved, and the Trustee is authorized to take the steps

necessary to consummate the transaction. [SMB: 7/23/20]

         2.        Pursuant to Bankruptcy Code §§ 105(a), 363(b), 363(f) and 363(m), the Sale and

the Purchase Agreement, if applicable, and the transaction contemplated thereby are hereby

approved and authorized. Due to the entry of this Order, nNo further approval by the New York

Attorney General or a New York state court is required by section 510 or 511 or 511-a of the NY

Not-For Profit Corporation Law. [SMB: 7/23/20]

         3.        Pursuant to Bankruptcy Code § 363(b), the Trustee is hereby authorized to and

directed to take any and all actions necessary or appropriate to (a) to sell the Property to Samdani

and consummate the Sale in accordance with and subject to the terms and conditions of the

Purchase Agreement, Auction Procedures and/or Procedures Order and to transfer and assign all

right, title and interest (including common law rights) to all property, to be conveyed in

accordance with and subject to the terms and conditions of the Purchase Agreement, Auction

Procedures and Procedures Order and (b) execute and deliver, and is empowered to perform

under, consummate and implement, the Purchase Agreement, if applicable, Procedures Order

and Auction Procedures, together with all additional instruments and documents that may be

reasonably necessary or desirable to implement the Purchase Agreement, if applicable, and/or

Auction Procedures. [SMB: 7/23/20]




{Client/086324/1/02101054.DOC;5 }                 9
         4.        The consideration provided by Samdani for the Property under the Purchase

Agreement, is fair and reasonable, and shall be deemed for all purposes to constitute reasonably

equivalent value and fair consideration under the Bankruptcy Code and any other applicable law.

The Sale may not be avoided, or costs or damages imposed on or awarded against any party in

interest in this bankruptcy case under section 363(n), or any other provision, of the Bankruptcy

Code.

         5.        Pursuant to Bankruptcy Code §§ 363(b) and 363(f), upon the Closing, and except

as otherwise expressly provided in the Purchase Agreement, if applicable, the Property shall be

transferred to Samdani free and clear of all mortgages, restrictions, hypothecations, charges,

indentures, loan agreements, instruments, leases, licenses, options, deeds of trust, security

interests, conditional sale or other title retention agreements, pledges, liens (including, without

limitation, mechanics’, materialmens’ and other consensual and nonconsensual liens and

statutory liens), judgments, demands, encumbrances, rights of first refusal, offsets, contracts,

recoupment, rights of recovery, claims for reimbursement, contribution, indemnity, exoneration,

products liability, alter-ego, tax, decrees of any Court or foreign or domestic governmental entity

(to the extent permitted by law), or charges of any kind or nature, if any, including (without

limitation) any restriction on the use, voting, transfer, receipt of income or other exercise of any

attributes of ownership, debts arising in any way in connection with any agreements, acts or

failures to act, of the Debtor or any of the Debtor’s predecessors, claims (as that term is defined

in the Bankruptcy Code), obligations, liabilities, demands, guaranties, options, rights, contractual

or other commitments, restrictions, interests and matters of any kind and nature, whether known

or unknown, choate or inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed,

recorded or unrecorded, perfected or unperfected, allowed or disallowed, contingent or




{Client/086324/1/02101054.DOC;5 }                10
noncontingent, liquidated or unliquidated, matured or unmatured, material or non-material,

disputed or undisputed, whether arising prior to or subsequent to the commencement of this

bankruptcy case, and whether imposed by agreement, understanding, law, equity or otherwise,

including claims otherwise arising under doctrines of successor liability, other than Permitted

Exceptions (collectively and as such pertains to the Property, the “Interests or Claims”), with all

such Interests or Claims to attach to the cash proceeds in the order of their priority, with the same

validity, force and effect that they now have as against the Property, subject to any claims and

defenses the Debtor or the Trustee may possess with respect thereto.

         6.        The Debtor is a tax exempt entity and therefore, no transfer taxes shall be due

from the Sale.

         7.        Following the Closing, no holder of any Interests or Claims against the Debtor or

in the Property shall, and any such holder is hereby enjoined from taking any actions to, interfere

with Samdani’s title to or use and enjoyment of the Property based on or related to such Interests

or Claims.

         8.        The sale, transfer, assignment and delivery of the Property shall not be subject to

any Interests or Claims, and all Interests or Claims of any kind or nature whatsoever shall be and

hereby are released, terminated and discharged as to Samdani and the Property, and shall attach

only to the net proceeds of the Sale in their order of priority. All persons holding Interests or

Claims against the Property of any kind or nature whatsoever shall be, and hereby are, forever

barred, estopped and permanently enjoined from asserting, prosecuting or otherwise pursuing

such Interests or Claims of any kind or nature whatsoever against Samdani, his property, his

successors and assigns, his affiliates or the Property, with respect to any Interests or Claims that

such person or entity had, has or may have against or in the Debtor, its estate or the Property.




{Client/086324/1/02101054.DOC;5 }                  11
         9.        Except as expressly provided in the Purchase Agreement and this Order, Samdani

is not assuming, nor shall he or any of his affiliates be liable or responsible, as a successor or

otherwise, for, any liabilities, debts, or obligations of the Debtor or its estate in any way

whatsoever relating to or arising from Debtor’s ownership, possession or use of the Property

prior to the consummation of the transaction contemplated by the Purchase Agreement, or any

liabilities calculable by reference to the Debtor or any of its operations or the Property, or

relating to continuing or other conditions existing on or prior to the Closing, which liabilities,

debts and obligations, if any, are hereby extinguished against Samdani or any affiliate of

Samdani insofar as they may give rise to liability, successor liability or otherwise, against

Samdani or any such affiliate.

         10.       The transfer of the Property to Samdani pursuant to the Purchase Agreement does

not require any consents other than as specifically provided for in the Purchase Agreement and

constitutes a legal, valid and effective transfer of the Property, and shall vest Samdani (and/or

Samdani’s affiliates, designee, assignee, and/or successors, consistent with paragraph 12 below)

with all right, title and interest of the Debtor in and to the Property free and clear of all Interests

or Claims of any kind or nature whatsoever.

         11.       On the Closing and pursuant to the terms of the Purchase Agreement, this Order

shall be construed and shall constitute for any and all purposes a full and complete general

assignment, conveyance and transfer of all of the Property or a bill of sale transferring good and

marketable title in the Property to Samdani (and/or Samdani’s affiliates, designee, assignee,

and/or successors, consistent with paragraph 12 below). However, notwithstanding the preceding

sentence, at the Closing the Trustee shall execute a quit-claim deed in proper form for recording

together with the necessary and required transfer documents under New York law.




{Client/086324/1/02101054.DOC;5 }                 12
         12.       Samdani is hereby authorized in connection with the consummation of the

transaction contemplated by the Purchase Agreement, to allocate the Property among his

affiliates, designees, assignee, and/or successors in a manner as he, in his sole discretion, deems

appropriate and to assign, lease, license, transfer or otherwise dispose of any part or all of the

Property to such affiliates, designee, assignee, and/or successors with all of the rights and

protections accorded under this Order and the Purchase Agreement, the Auction Procedures and

Procedures Order and the Trustee shall cooperate with and take all action reasonably requested

by Samdani to effectuate any of the foregoing.

         13.       If any person or entity that has filed financing statements, mortgages, mechanics'

liens, lis pendens or other documents or agreements evidencing Interests or Claims against or in

the Property shall not have delivered to the Trustee prior to the Closing, in proper form for filing

and executed by the appropriate parties, termination statements, instruments of satisfactions,

releases of all Interests or Claims that the person or entity has with respect to the Property, or

otherwise, Samdani is hereby authorized and directed to execute and file such statements,

instruments, releases and other documents on behalf of the person or entity with respect to the

Property.

         14.       Except as otherwise provided in the Purchase Agreement, on the Closing Date,

each of the Debtor’s creditors is authorized and directed to execute such documents and take all

other actions as may be necessary to release their respective Interests or Claims against the

Property, if any, as may have been recorded or may otherwise exist.

         15.       Each and every filing agent, registrar, filing officer, title agent, title company,

recorder of mortgages, recorder of deeds, registrar of deeds, administrative agency or unit,

governmental department or unit, secretary of state, federal, state or local official, and all other




{Client/086324/1/02101054.DOC;5 }                  13
persons and entities who may be required by operation of law, the duties of their office, or

contract, to accept, file, register or otherwise record or release any documents or instruments, or

who may be required to report or insure any title or state of title, is hereby directed to accept any

and all documents and instruments necessary and appropriate , including a certified copy of this

Order, to consummate the transaction contemplated in the Purchase Agreement (including,

without limitation, striking all recorded Interests or Claims).

         16.       Samdani is a good faith purchaser entitled to the protection of Bankruptcy

Code § 363(m).The transaction contemplated by the Purchase Agreement. Auction Procedures

and Procedures Order has been bargained for and undertaken by Samdani and the Trustee at

arms’ length, without collusion and in good faith within the meaning of Bankruptcy Code §

363(m).        The consideration provided by Samdani for the Property under the Purchase

Agreement, is fair and reasonable and shall be deemed for all purposes to constitute reasonably

equivalent value and fair consideration under the Bankruptcy Code and any other applicable law.

Samdani and the Trustee have not engaged in any conduct that would cause or permit the

Purchase Agreement or the Sale to be avoided. Samdani is a buyer in good faith as the term is

used in Bankruptcy Code § 363(m) and upon the granting of this Order by this Court with

respect to the Purchase Agreement, Samdani shall be entitled to the protection of Bankruptcy

Code § 363(m).           Accordingly, the reversal or modification on appeal of the authorization

provided herein to consummate the Sale shall not affect the validity of the Sale, unless such

authorization is duly stayed pending such appeal. The transaction contemplated by the Purchase

Agreement may not be avoided, or costs or damages imposed on or awarded against any party in

interest in this bankruptcy case under Bankruptcy Code § 363(n), or any other provisions of the

Bankruptcy Code. [SMB: 7/23/20]




{Client/086324/1/02101054.DOC;5 }                 14
         17.       The Trustee is hereby authorized to execute such documents, including, but not

limited to a deed and any required New York transfer tax forms and do such acts as are necessary

or desirable to carry out the transaction contemplated by the terms and conditions of the

Purchase Agreement, the Auction Procedures, the Procedures Order and this Order.

         18.       The Trustee shall be, and hereby is, authorized to take all such actions and

execute and deliver to Samdani such other and further agreements and documents as may be

necessary to consummate the Sale and effectuate the terms of this Order, without further Order

of this Court. [SMB: 7/23/20]

         19.       This Order and the Purchase Agreement shall be binding in all respects upon all

creditors (whether known or unknown) of the Debtor, all successors and assigns of Samdani, the

Debtor, all other parties in interest, and any subsequent trustee appointed in the Debtor’s Chapter

11 Case.

         20.       The Trustee may retain the $150,000.00 Deposit received from the Next Highest

Bidder pending a closing on the sale of the Property to Samdani. In the event Samdani does not

close on the sale of the Property in accordance with the terms of the Purchase Agreement,

Samdani will be liable for and forfeit his $287,500.00 Deposit, and the Trustee may, in her sole

discretion, close the sale of the Property for the Next Highest Bid amount of $2,850,000.00 with

the Next Highest Bidder.

         21.       This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the interpretation, implementation and enforcement of this Order.

         22.       The failure specifically to include or to reference any particular provision of the

Purchase Agreement, the Auction Procedures or the Procedures Order in this Order shall not

diminish or impair the effectiveness of such provision, it being the intent of the Court the




{Client/086324/1/02101054.DOC;5 }                  15
Purchase Agreement and the Sale pursuant to the Auction Procedures and Procedures Order be

authorized and approved in its entirety.

         23.       The Purchase Agreement, if applicable, and the Auction Procedures, and any

related agreements, documents or other instruments may be modified, amended or supplemented

by the parties thereto in accordance with the terms thereof without further order of the Court,

provided that any such modification, amendment or supplement does not have a material adverse

effect on the Debtor’s estate.

         24.       The provisions of this Order are nonseverable and mutually dependent.

         25.       To the extent permitted by Bankruptcy Code § 525, no governmental unit may

revoke or suspend any permit relating to the operation of the Property sold, transferred or

conveyed to Samdani on account of the filing or pendency of the Debtor’s bankruptcy case or the

consummation of the Sale.

         26.       In the event of any inconsistency between this Order, on the one hand, and the

Purchase Agreement or other documents related to the Sale, on the other hand, the terms of this

Order shall control.

         27.       This Court shall retain exclusive jurisdiction to enforce the terms and provisions

of this Order, the Procedures Order and the Purchase Agreement, in all respects and to decide

any disputes arising between the Trustee and Samdani.

         28.       Notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective and

enforceable immediately upon entry.

Dated: New York, New York
       July 23, 2020

                                                       /s/ Stuart M. Bernstein
                                                       STUART M. BERNSTEIN
                                                     United States Bankruptcy Judge


{Client/086324/1/02101054.DOC;5 }                  16
{Client/086324/1/02101054.DOC;5 }   17
